Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application contains claims directed to the following patentably distinct species : calculating cloud parameters based on a ratio of first and second portions; calculating cloud parameters based on a difference between portions; using backscatter angles of at least 3 degrees; using first backscatter angle of 180 degrees; detecting size of water droplets in cloud atmosphere; emitting electromagnetic radiation in IR spectrum; emitting electromagnetic radiation in visible spectrum; emitting polarized light; locating a first optical detector a first distance in a first direction transverse from a principal emission direction; locating a second optical detector a second distance in a second direction transverse from a principal emission direction; or using a detector aligner . The species are independent or distinct because  a system for characterizing a cloud atmosphere using a ratio of detected portions would not have required a calculation based on ratio of detected portions, or a difference between portions, or a backscatter angle of 3 degrees, or a first backscatter angle of 180 degrees, or detection of size of water droplets, or emission in IR spectrum, or emission in visible spectrum, or use of polarized light, or placement of first or second optical detectors a distance and direction transverse from principal emission direction, or use of a detector aligner . In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the search for calculating cloud parameter based on ratio of portions is not required for calculating cloud parameter based on difference between .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
2.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/Primary Examiner, Art Unit 2689